The general principles and authorities substantiating the reasons for my dissent here are fully set forth in my dissent in New York Life Ins. Co. v. Moose, ante p. 161, and the curious are referred thereto.
But, aside from the law of the case as discussed in the dissent referred to, appellant is in no position to invoke the six months condition of its policy here to defeat recovery. Appellant admits that it held this claim for a period of more than two years, but never invoked the action of the Insurance Board upon which this condition is based or had this Board to exercise any jurisdiction therein.
It is, indeed, a strange doctrine which permits appellant to plead in bar of a valid claim an act by its Board which was never invoked or exercised.